Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 20: The present invention is directed to an information processing apparatus configured to perform color conversion on an image. None of the prior art cited alone or in combination provides the motivation to teach the claimed combinations of in a case where a color of an area, which is in contact with an outer edge of the recognized object, is designated and a difference between the color of the recognized object and the specific color is smaller than a first reference, perform conversion on a pixel of the outer edge of the recognized object into a color other than the specific color, wherein the color other than the specific color is the color of the area, and in a case where the difference between the specific color and the color of the area is smaller than a second reference, perform conversion using a color, which has a larger difference from the specific color than from the color of the area, as the color other than the specific color.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675